      Case 5:18-cv-01194-GEKP Document 225 Filed 06/13/20 Page 1 of 21




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

EUGENE SCALIA, 1
Acting Secretary of Labor,                                    CIVIL ACTION
                     Plaintiff
               v.

EAST PENN MANUFACTURING CO.,
INC.,                                                         No. 18-1194
                       Defendant

                                      MEMORANDUM

  PRATTER,J.                                                                     JUNE /   :u,   2020

                                          INTRODUCTION

        The Secretary of Labor initiated this FLSA enforcement action against East Penn

Manufacturing Co., Inc., asserting that East Penn failed to compensate its employees for all hours

spent changing into and out of uniforms and showering. In support of its summary judgment

briefing, East Penn gathered over 750 declarations from at least 650 of its employees regarding

their clothes-changing and showering activities. The parties vociferously dispute whether East

Penn coerced its employees into making and signing these declarations.

       According to the Secretary, East Penn gathered the declarations in an effort to force those

employees to waive their rights to overtime compensation and to dissuade them from testifying as

witnesses for the Secretary in violation of Section 15(a)(3) of the Fair Labor Standards Act

(FLSA), 29 U.S.C. § 215(a)(3). The Secretary's motion-styled as a motion for protective order-

requests the Court to (1) require East Penn to notify all employees that their declarations will not

be used against them in any way; (2) require East Penn to provide the employees copies of their

statements; (3) prohibit East Penn from taking any additional employee statements; and (4) forbid


       Pursuant to Federal Rule of Civil Procedure 25(d), Acting Secretary of Labor Eugene Scalia has
been substituted for R. Alexander Acosta as the plaintiff in this action.
       Case 5:18-cv-01194-GEKP Document 225 Filed 06/13/20 Page 2 of 21




East Penn from using employee declarations at either the summary judgment stage of this case or

at trial.     Of course, such a substantial ask requires strong evidentiary support. Because the

Secretary failed to meet his burden in demonstrating that the remedies he seeks are appropriate,

the Court refrains from imposing the drastic measures that the Secretary requests. For the reasons

discussed below, the Court denies the Secretary's motion.

                                            BACKGROUND

            The Secretary initiated this FLSA enforcement action against East Penn in March 2018.

According to the Secretary, East Penn violated the FLSA by failing to pay employees for all hours

spent clothes-changing and showering. From March 18, 2019 to April 17, 2019, East Penn

interviewed many of its employees regarding their clothes-changing and showering activities to

collect declarations in support of its defense for this litigation.     East Penn submitted the

declarations in support of its summary judgment motion and briefing. Now, the parties submit

competing evidence regarding the manner in which East Penn collected these declarations.

        A. East Penn's Evidence

        Alison Snyder, the Assistant Vice President of Personnel at East Penn, coordinated the

declaration-gathering project under the advice and direction of outside counsel. A week before

the project began, Ms. Snyder explained to each member of East Penn's Personnel Department

that they would be paired with an attorney who would lead the interviews. She also explained that

the goal of the project was to gather voluntary, truthful statements from any employee who was

willing to be interviewed.

        A few days before the project began, East Penn's Chief Executive Officer held a meeting

with the company's management team to explain the scope of the project. He directed each

supervisor to read the following prepared statement-known as a "tailgate"-to the employees:



                                                  2
      Case 5:18-cv-01194-GEKP Document 225 Filed 06/13/20 Page 3 of 21




               As you may know, the U.S. Department of Labor has brought a civil
               lawsuit against East Penn. The government claims that the
               Company has not been paying enough wages for time spent by
               employees putting on required uniforms and PPE before shift, and
               time spent removing those items and showering at the end of shift.
               The Company believes it is paying sufficient time for these activities
               and that it is complying with the federal wage law. The Company
               is vigorously defending against the government's claims.

               To prepare its defense of the lawsuit, the Company, through its
               outside lawyers, would like to speak to employees about their
               routines before and after shift. The lawyers will be on-site for a few
               weeks starting the week of March 18 to interview employees who
               choose to speak to them. You may be asked if you would like to
               participate ·in this project. If you decide to speak with the attorneys,
               you may be asked to review and sign a sworn statement about the
               information that you provide, and that information may be used by
               the Company in its defense of this lawsuit, including but not limited
               to filing your declaration with the court. ·

               All interviews will occur during your paid shift, on paid time, at a
               location in the plant that you work in. A personnel representative
               will arrange for your interview and come to get you when it is time
               to speak with the attorney. You may choose to ask the personnel
               representative to remain with you during the interview or to leave
               you to speak to the attorney alone.

               Participating in these interviews is voluntary. You will not be
               disciplined or retaliated against for deciding not to participate. ff
               you agree to participate, your responses to the attorney's questions
               will not in any way affect your employment with East Penn. The
               Company will not retaliate against you, regardless of what you say,
               and your responses will not be used for performance evaluation
               purposes. Likewise, you will not receive a promotion, a raise, or
               any other benefit based on your decision to participate or the
               substance of the information you provide.

Snyder Deel. ,r 4 (Doc. No. 207-1); Def.'s Notice of Filing, Ex. A (Doc. No. 220-1).

       On March 18, 201.9, defense attorney Cullan Jones, Esq. held a meeting with the attorneys,

personnel representatives, and management to explain the scope of the project and answer

questions. During that meeting, Mr. Jones explained that the attorneys were to read the following

prepared script, verbatim, to each employee before beginning every interview:


                                                  3
Case 5:18-cv-01194-GEKP Document 225 Filed 06/13/20 Page 4 of 21




      I am an attorney representing East Penn in a lawsuit brought by the
      U.S. Department of Labor alleging violations of the federal Fair
      Labor Standards Act. The lawsuit alleges that the Company violated
      federal law by failing to pay employees for all hours worked,
      specifically, for changing into and out of their uniform and
      showering.

      Before going any further with our discussion, are you represented
      by a lawyer as it relates to any lawsuit against East Penn? [If yes,
      the interview should stop].

      Have you been contacted by the U.S. Department of Labor relating
      to their investigation into East Penn's pay practices or the litigation
      I just described? [If yes, explain that we are not trying to learn what
      they may have told DOL and ask if they want to continue].

      Because I am an attorney representing East Penn, it is important for
      you to know that I do not represent you. l represent the Company.
      Do you understand? [Ensure individual understands].

      At this stage of the case, the attorneys for both sides are investigating
      the claims and gathering information. I would like to speak with
      you about activities related to starting and concluding your
      scheduled work shift. The goal is to, potentially, use the information
      to show the Court that [sic] whether East Penn's employees are fully
      paid for all hours worked.

      My goal is to make sure that the information I gather is complete
      and truthful. Therefore, it is imp0rtant that your responses to my
      questions be entirely truthful and candid.

      Your participation in this interview is completely voluntary. You
      do not have to talk to me. If you do not want to talk to me for any
      reason now or as the interview progresses, please let me know, and
      we will stop the interview. If you do not want to answer a specific
      question, just say so and I' II move on. You do not have to answer
      any question that you do not want to answer.

      If you agree to talk to me today, your responses will not in any way
      affect your employment with East Penn. The company will not
      retaliate against you if you talk with me, regardless of what you tell
      me. While the information may be used in connection with the
      lawsuit, your responses will not be used for performance evaluation
      purposes. Likewise, you will not receive a promotion, a raise, or
      any other benefit just for speaking with me today. At the same time,
      if you decide not to talk to me today, that will not impact your
      employment with East Penn in any way.


                                         4
      Case 5:18-cv-01194-GEKP Document 225 Filed 06/13/20 Page 5 of 21




                After the interview, I may ask you to review and sign a statement
                that describes some or all of what you have told me in this interview.
                It is up to you whether you sign the statement. But, it is very
                important that anything you sign be entirely accurate as we may
                need to submit it to the Court in defending against the government's
                claims. By signing a statement, you should understand that you are
                assisting East Penn in defense of this lawsuit.

                Do you have any questions? Are you willing to continue?

Jones Deel. at 5 (Doc. No. 207-2).

        During the meeting, Mr. Jones "explained that any employee who did not want to

participate in the interview should be released to return to the work floor at any time for any

reason." Id. at   ,r   5.   Mr. Jones reiterated these points during another meeting held with the

attorneys, personnel representatives, and management.

        Moreover, Ms. Snyder instructed managers to ask the workers if they would be interested

in speaking with an East Penn attorney to explain their clothes-changing and showering activities,

and to explain to employees that speaking with the attorney was not mandatory. If an employee

expressed an interest in participating, a personnel representative would call the employee to come

to the plant office during their work shift. Employees who were not interested in interviewing

were not called to the plant office. Ms. Snyder also instructed personnel staff sitting in on the

interviews to refrain from asking employees questions during the interviews.

       After the attorney finished collecting information and typing the draft declaration during

an interview, the attorney or personnel representative printed out the draft and gave it to the

employee to review for accuracy. A declaration would be modified if an employee requested to

alter any portion. After the employee confirmed the accuracy of the declaration, the employee was

given an opportunity to sign and then usually returned to work. Occasionally, an employee would

return to work and then later return to the plant office to sign the declaration.

       When the declaration-gathering project was initially explained to the employees,

                                                   5
       Case 5:18-cv-01194-GEKP Document 225 Filed 06/13/20 Page 6 of 21




approximately 200 to 250 employees declined to participate. Of those employees who attended

an interview, approximately 10% chose not to complete the interview after speaking to defense

counsel. According to Ms. Snyder, East Penn did not retaliate against anyone who said that they

were unwilling to participate in the interview process, who walked out of an interview, or who

declined to sign a draft declaration.

         B. The Secretary's Evidence

         In support of its motion, the Secretary relies on three redacted declarations 2 from

confidential informants 3 and the deposition testimony of Derek Kanavins. The Secretary also

relies on his own characterization of the hundreds of declarations East Penn submitted to the Court

and the sufficiency of the tailgate and interview scripts.




2
          The parties hotly dispute whether East Penn may view unredacted versions of these declarations.
 After oral argument, the Secretary submitted unredacted declarations to the Court for an in camera review.
 In addition to submitting the unredacted declarations, the Secretary also filed a praecipe to file a declaration
 in support of his assertion of the informer's privilege. That same day, East Penn submitted a motion to
strike the praecipe, or in the alternative, set a briefing schedule to fully brief the issue on whether the
Secretary's filing is appropriate. According to East Penn, because the Secretary seeks to use the unredacted
declarations to combat the admissibility of declarations it relied on to support its summary judgment
briefing, the Secretary can no longer withhold identifying information from East Penn by attempting to
invoke the informer's privilege. See Perez v. Am. Future Sys., Inc., No. 12-6181, 2013 WL 5728674, at *5
(E.D. Pa. Oct. 21, 2013). The Court acknowledges both the strength of the informer's privilege when
properly invoked, as well as the fact that the privilege is by no means '"absolute.'" Id. at *3 (quoting Solis
v. Delta Oil Co., Inc., No. 11-233, 2012 WL 1680101, at *3 (S.D. Ohio May 14, 2012)).
          Even so, because the evidence the Secretary relies on-redacted or not-fails to sufficiently
demonstrate the need for the remedies he seeks, the Court refrains from requiring the Secretary to submit
unredacted versions of the declarations to East Penn at this time. Because the Court need not determine
whether the Secretary properly invoked the informer's privilege to make its determination as to the
Secretary's motion for protective order, the Court denies East Penn's motion to strike. The Court stresses
that its denial of the motion to strike is not in any way based on the merits of the motion. Accordingly, the
Court's denial should not be cited by either party as an indication of the Court's approval or disapproval of
the Secretary's invocation of the informer's privilege at this time.

3
         This Memorandum refers to the author of the Secretary's first attachment (Doc. No. 203-1) as
Informant No. 1, the author of the second attachment (Doc. No. 203-2) as Informant No. 2, and the author
of third attachment (Doc. No. 203-3) as Informant No. 3.

                                                       6
      Case 5:18-cv-01194-GEKP Document 225 Filed 06/13/20 Page 7 of 21




                1. Informant No. 1 's Declaration

        According to Informant No. I, he or she attended an interview where an attorney and Dan

Miksiewicz, a personnel representative and the deceased company founder's grandson, were

present. 4 Informant No. 1 states that near the end of questioning, he or she said, "I honestly do not

think we were getting paid for [showering time]." Informant No. 1 Deel. at ,i 44 (Doc. No. 203-

1). According to Informant No. 1, Mr. Miksiewicz responded, '"yes you are,' in a combative

tone." Id. After Informant No. 1 explained that he or she "did not agree with that and tried to

explain that [he or she] never see[s] the shower time on [his or her] paystub, Mr. Miksiewicz said,

'You are getting paid for that!"' Id. Informant No. I asserts that he or she no longer wanted to

argu·e with Mr. Miksiewicz "because he might eventually run the company. To avoid further

argument, after [Mr. Miksiewicz] raised his voice, [Informant No. l] just agreed with [him]." Id.

Informant No. I states, "I was not able to give honest answers to all the questions asked by the

attorney because Dan Miksiewicz was there. Dan interrupted multiple times to challenge my

response." Id. at ,i 46. Informant No. I also states that he or she did not receive a copy of the

signed declaration and that Mr. Miksiewicz was taking notes on his computer during the interview.

       In his declaration, Mr. Miksiewicz states that he is certain that he "did not speak with any

employee in a combative, argumentative, or confrontational tone." Miksiewicz Deel. at ,i 16 (Doc.

No. 207-3). Nor did he "try to coerce any employee into giving specific answers to the Company

lawyer's questions during any interview." Id.

               2. Informant No. 2 's Declaration

       Informant No. 2 states in the declaration that he or she agreed to be interviewed. According

to Informant No. 2, Mr. Miksiewicz was also present and taking notes during the interview.


4
        The declaration and the Secretary incorrectly refer to Mr. Miksiewicz as holding a managerial
position.
                                                  7
          Case 5:18-cv-01194-GEKP Document 225 Filed 06/13/20 Page 8 of 21




Informant No. 2 states:

                  I remember at one point feeling like the lawyer wanted me to change
                  the time I said I clocked in. I think I told the lawyer that I usually
                  clock in at 5 :46 am, but the lawyer kept suggesting that I actually
                  clocked in at 5:47 am. I remembered that interaction because I
                  thought it was odd that East Penn cared since they never paid me for
                  the time anyway. They didn't really focus on the time I punched out
                  though, just the time I punched in.

Informant No. 2 at 156 (Doc. No. 203-2). Informant No. 2 could not remember if he or she signed

a declaration, but, if he or she did, then he or she did not receive a copy of the signed declaration.

                  3. Informant No. 3 's Declaration

           As for Informant No. 3, he or she states that he or she agreed to talk to an East Penn

attorney, signed a statement, and did not receive a copy of the declaration. Informant No. 3 states

that he or she did not know that the 5-minute grace period 5 existed and that he or she had been

written up for arriving to his or her workstation at the scheduled start time. The personnel

representative who was present during the interview reportedly said that "it doesn't affect the

employees, nothing really happens with the write-ups." Informant No. 3 at 1 62 (Doc. No. 203-

3).

                  4. Derek Kanavins' Deposition Testimony

           Derek Kanavins testified that his supervisor told him to report to the office without telling

him why he was being called, which caused him to panic. According to Mr. Kanavins, he and two

other employees in his department were interviewed despite not volunteering to do so. Kanavins

Dep. at 101 :9-1 (Doc. No. 203-4). The other two employees "said they got called over to the office




          According to.East Penn, employees are permitted a 5-minute grace period at the beginning of their
shifts.


                                                     8
      Case 5:18-cv-01194-GEKP Document 225 Filed 06/13/20 Page 9 of 21




to get interviewed and that was pretty much all they said." Id. at 101: 19-20. 6

                                                DISCUSSION

           The crux of the Secretary's position is that East Penn impermissibly coerced its employees

into making and signing the declarations it now relies on to support its summary judgment briefing

and will perhaps rely on at trial. As a result, the Secretary requests the Court to forbid East Penn's

use of the employee declarations at summary judgment and trial, to require East Penn to notify its

employees that the declarations will not be used, to require East Penn to provide copies of the

declarations to all declarants, and to prevent East Penn from collecting any additional statements

from its employees.

           The Secretary styles his motion as one seeking a "protective order." Federal Rule of Civil

Procedure 26(c) provides that "[t]he court may, for good cause, issue an order to protect a party or

person from annoyance, embarrassment, oppression, or undue burden or expense .... " The party

seeking a protective order bears the burden of persuasion and "must show good cause by

demonstrating a particular need for protection." Cipollone v. Liggett Grp., Inc., 785 F.2d 1108,

1121 (3d Cir. 1986).         "Broad allegations of harm, unsubstantiated by specific examples or

articulated reasoning, do not satisfy the Rule 26(c) test." Id. As East Penn argued during oral

argument, the Secretary is seemingly attempting to fit a square peg into a round hole by

characterizing his motion as one seeking a protective order. Protective orders are not typically

used to prevent a party from using evidence that is already gathered and filed or to instruct a party

as to how they can cross-examine a witness at trial. 7 In any event, in arguing that a protective



6
           Mr. Kanavins' testimony concerning what the other 2 employers said is, of course, inadmissible
hearsay.
7
        The Federal Rules of Evidence permit parties to introduce a declaration into evidence if a live
witness' testimony contradicts statements set forth in his or her prior declaration. FED. R. Evrn.
                                                     9
     Case 5:18-cv-01194-GEKP Document 225 Filed 06/13/20 Page 10 of 21




order is warranted here, the Secretary first and primarily asserts that Section 15(a)(3) of the FLSA

allows the Court to provide the remedies he seeks. For the first time in his reply, the Secretary

also invoked the Court's inherent authority and Federal Rule of Civil Procedure 56(h).

        As East Penn points out, the Secretary in part requests that the Court "enter an injunction

forbidding East Penn from taking any additional employee statements[,]" Pl.' s Mot. for Prot. Or.

at 24 (Doc. No. 203) (emphasis added), but did not submit a motion for an injunction or even

attempt to explain how he has met his burden for demonstrating that such an injunction is

warranted. At one point, and essentially proving the point concerning the nature of the Secretary's

approach, the Secretary also requests the Court to "enjoin East Penn from future retaliation against

its employees." Id. at 2.

        The "extraordinary remedy" of preliminary injunctive relief "should be granted only in

limited circumstances." Ferring Pharm., Inc. v. Watson Pharm., Inc., 765 F.3d 205,210 (3d Cir.

2014) (quoting Novartis Consumer Health, Inc. v. Johnson & Johnson-Merck Consumer Pharm.

Co., 290 F.3d 578, 586 (3d Cir. 2002)). "To prevail on a motion for preliminary injunctive relief,

the moving party must demonstrate that each of the following factors favors the requested relief:

'(l) the likelihood that the moving party will succeed on the merits; (2) the extent to which the

moving party will suffer irreparable harm without injunctive relief; (3) the extent to which the

nonmoving party will suffer irreparable harm if the injunction is issued; and (4) the public

interest."' McNeil Nutritionals, LLC v. Heartland Sweeteners, LLC, 511 F .3d 350, 356-57 (3d Cir.

2007) (quoting Shire US. Inc. v. Barr Labs. Inc., 329 F.3d 348, 352 (3d Cir. 2003)). The movant

must "meet the threshold for the first two 'most critical' factors," and if"these gateway factors are

met, a court then considers the remaining two factors and determines in its sound discretion if all


80l(d)(])(A). Thus, a litigant can typically use a declaration to demonstrate the existence of a prior
inconsistent statement during cross examination.
                                                 10
      Case 5:18-cv-01194-GEKP Document 225 Filed 06/13/20 Page 11 of 21




four factors, taken together, balance in favor of granting the requested preliminary relief." Reilly

v. City of Harrisburg, 858 F.3d 173, 179 (3d Cir. 2017), as amended (June 26, 2017). 8

         Regardless of how the Secretary did or should have characterized his motion and the

applicable legal standards, he nonetheless fails to provide the requisite evidence needed to

overcome the strong evidence presented by East Penn to justify any of the remedies that he seeks.

        The Court first addresses the Secretary's argument that Section l 5(a)(3) of the FLSA

warrants Court intervention. Under Section l 5(a)(3), it is "unlawful for any person ... to discharge

or in any other manner discriminate against any employee because such employee has filed any

complaint or instituted or caused to be instituted any proceeding under or related to this chapter,

or has testified or is about to testify in any such proceeding." 29 U.S.C. § 2 l 5(a)(3). The Secretary

has not brought a retaliation claim. Nor has he pointed to any evidence demonstrating any

retaliatory conduct taken by East Penn. Instead, the Secretary contends that Section l 5(a)(3)

applies because East Penn employees presumably must have signed declarations out of fear that

they would be retaliated against if they declined to participate or spoke against its employer.

        The Secretary heavily relies on Mollichella v. Bd. ofSupervisors of West Brandywine Twp.,

No. 18-4868, 2020 WL 1904593 (E.D. Pa. Apr. 16, 2020). According to the Secretary, Mollichello

stands for the proposition that a plaintiff need only show that an employer's behavior could be

viewed as coercive in order to warrant the applicability Section 15(a)(3). But, unlike here, the

plaintiff in Mollichella pleaded a Section l 5(a)(3) retaliation claim based on an employer allegedly

subjecting him to "unnecessary disciplinary action, suspension, removal of job responsibilities,


8
        The Secretary did not request an evidentiary hearing in support of his motion. Conducting an
evidentiary hearing is not a "prerequisite for ruling on a preliminary injunction." Bradley v. Pittsburgh Bd.
of Educ., 910 F.2d 1172, 1175 (3d Cir. 1990)). More specifically, "a district court is not obliged to hold a
hearing when the movant has not presented a colorable factual basis to support the claim on the merits or
the contention of irreparable harm." Id. at 1176. Because the Secretary refrained from presenting any
evidence in support of the merits of his claim, conducting an evidentiary hearing was not necessary.

                                                     11
     Case 5:18-cv-01194-GEKP Document 225 Filed 06/13/20 Page 12 of 21




demotion, and termination" after complaining about a change made to his time entries. Id. at *5

(citation omitted). Thus, Mollichella simply invokes the rudimentary principle that an invocation

of the FLSA' s retaliation provision necessarily requires the allegation of some sort of retaliatory

conduct. Such a proposition assuredly cannot be considered groundbreaking or controversial.

        Because the Secretary has failed to present any evidence of retaliatory conduct, the Court

denies the Secretary's request for an injunction pursuant to Section 15(a)(3). See, e.g., Soler v.

G & U, Inc., 690 F.2d 301, 303 (2d Cir. 1982) (denying Section 15(a)(3) injunction where the

plaintiff failed to convincingly demonstrate any harm or "chill" from employer's actions). And

even if the Secretary could properly invoke Section 15(a)(3) based on what the Secretary alleges

was the coercive context and manner in which the declarations were gathered, as discussed below,

he fails to present evidence that sufficiently demonstrates that East Penn's declaration-gathering

initiative was indeed coercive in nature.

       The Secretary's argument that the Court's inherent power necessitates the relief he seeks

likewise fails. Certainly, courts do have an inherent "responsibility to restrict communications

that are potentially coercive or misleading." Zamboni v. Pepe West 48th St. LLC, No. 12-3157,

2013 WL 978935, at *3 (S.D.N.Y. Mar. 12, 2013) (citing Gulf Oil Co. v. Bernard, 452 U.S. 89,

104 (1981)); see also In re Sch. Asbestos Litig., 842 F.2d 671,680 (3d Cir. 1988) ("Misleading

communications to class members concerning the litigation pose a serious threat to the fairness of

the litigation process, the adequacy ofrepresentation and the administration of justice generally.").

However, "[t]he inherently coercive nature of the employer-employee relationship[] is insufficient

to demonstrate that [a defendant employer's] interviews were improper." Slavinski v. Columbia

Ass'n, Inc., No. 08-890, 2011 WL 1310256, at *4 (D. Md. Mar. 30, 2011); see also Longcrier v.

HL-A Co., Inc., 595 F. Supp. 2d 1218, 1227 (S.D. Ala. 2008) ("In tracing out the fault line between



                                                 12
     Case 5:18-cv-01194-GEKP Document 225 Filed 06/13/20 Page 13 of 21




conduct which warrants restrictions and conduct which does not, it bears emphasis that mere

inherent coerciveness in the employment relationship is insufficient, in and of itself, to warrant

imposition of limitations on employers' ability to speak with potential class members prior to

certification."). Although courts have a responsibility to guard against coercive communications,

courts also have a responsibility to not infringe upon litigants' constitutional rights. Restricting

East Penn's ability to communicate with potential witnesses and prepare declarations in support

of its defense in the absence of adequate evidentiary justification risks infringing upon such rights.

        The Secretary sets forth a myriad of arguments for why he believes the context and manner

in which East Penn gathered the declarations were coercive, some of which being more appropriate

for the Court to legitimately entertain than others. 9 The Court focuses on the Secretary's main

arguments.

        First, the Secretary argues that the disclosures East Penn and its counsel made to employees

were woefully insufficient.      The overwhelming weight of the evidence, however, suggests

otherwise. The evidence presented by East Penn shows that East Penn and its attorneys went to

great lengths to collect declarations only from employees who made an informed decision to

voluntarily participate.




9
         For instance, the Secretary argues that East Penn is threatening to bring perjury charges against
their employees by including in each declaration an acknowledgement that the employee swears to the
truthfulness of their statements. The Court reminds the Secretary that 28 U.S.C. § 1746 requires the
inclusion of this language. In fact, nearly identical language was used in the three redacted declarations
that the Secretary submitted to the Court. Compare Deel. Alba at 3 (Doc. No. 156-40) ("Pursuant to 28
U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true and correct.") with Informant
No. 1 Deel. at 8 (Doc. No. 203-1) ("I declare under penalty of perjury that the foregoing is true and
correct."). East Penn's adherence to this statutory requirement does not demonstrate that it coercively
gathered declarations from its employees. Needless to say, this is not one of the Secretary's more
compelling arguments.

                                                   13
     Case 5:18-cv-01194-GEKP Document 225 Filed 06/13/20 Page 14 of 21




        Specifically, East Penn's Chief Executive Officer directed each supervisor to read the

comprehensive "tailgate" script to their employees. The tailgate script informed employees that

(1) participation in the interview program was voluntary; (2) that participating or declining to

participate would not positively or negatively impact their employment; (3) that employees would

be asked to review and sign sworn statements about the information they provided; (4) that East

Penn may use the information provided in its defense of this lawsuit; (5) that the Department of

Labor brought this action against East Penn because it believes that East Penn is not paying enough

wages for time spent by employees donning and doffing and showering; and (6) that East Penn is

"vigorously defending" against the Department of ~abor's claims. Def.'s Notice of Filing, Ex. A

(Doc. No. 220-1 ). Indeed, one of the confidential informants admits that a statement was read to

employees during two meetings that he or she attended. Indicative of the efficacy of the prologue,

when the declaration-gathering project was initially explained to the employees, about 200-250

employees declined to participate.

       During two separate meetings, an attorney for East Penn also explained to lawyers, the

personnel representatives, and management that the interviewing attorney had to read another

comprehensive script, verbatim, to each employee before conducting each interview.             The

interview script informed employees (1) that the attorney conducting the interview represents East

Penn, and not the employees, in this lawsuit; (2) that the Department of Labor alleges that East

Penn failed to pay employees for the time spent changing into and out of uniforms and showering;

(3) that the attorney sought to gather complete and truthful information; (4) that participation in

the interview was completely voluntary; (5) that the employee could stop the interview at any time;

(6) that employees need not answer any question that they did not want to answer; (7) that East

Penn would not retaliate against the employee, regardless of what he or she said; (8) that an



                                                14
     Case 5:18-cv-01194-GEKP Document 225 Filed 06/13/20 Page 15 of 21




employee would not receive any benefit for participating; (9) that the information may be used in

connection with the lawsuit; (10) th~t the employee may be asked to review and sign a statement
                                                                                        '
describing some or all of the information presented; (11) that the employee would decide whether

he or she wants to sign the declaration; and (11) that by signing a statement, the employee

understood that he or she was assisting East Penn in its defense of this lawsuit. For good measure,

the script concludes by offering the employee an opportunity to ask questions and confirming that

he or she was still willing to continue. Of the employees who attended interviews, approximately

10% chose not to complete the interviews after speaking to defense counsel.

       The Secretary faults East Penn and its counsel for (l) failing to advise employees of their

right to consult with the Secretary's counsel before making or signing a declaration; (2) failing to

advise employees that the statements could be used against them; and (3) failing to inform

employees that East Penn's interests in this litigation were "adverse" to the employees' interests.

To be clear, the court is unaware of any '"magic words' that must be disclosed" in this situation.

Bobryk v. Durand Class Mfg. Co., Inc., No. 12-5360, 2013 WL 5574504 (D.N.J. Oct. 9, 2013).

Despite nit-picking the specific wording East Penn used in its scripts, the Secretary's counsel

himself admits that the Court should holistically evaluate all of the evidence presented by both

parties to determine whether the declarations were coercively gathered because there is no "magic

phrase" that must be used. The Secretary's own critiques do not fare well in such a holistic

analysis. It is clear that East Penn's attorneys disclosed that East Penn might use the statements

to defend against the Secretary's allegations that it does not properly compensate its employees.

It is equally clear that employees were informed that participating in the interviews and signing a

declaration was entirely voluntary and would not affect their employment in any way. An omission

that the employees may consult with the Secretary's counsel beforehand does not transform the



                                                15
      Case 5:18-cv-01194-GEKP Document 225 Filed 06/13/20 Page 16 of 21




otherwise transparent and informative scripts into coercive communications.

        The Secretary next relies on the three informant declarations and Mr. Kanavin's deposition

testimony, the strongest of which being Informant No. l's declaration. According to that declarant,

a personnel representative interjected during an interview to "combatively" assert that employers

were properly compensated for all hours worked. The personnel representative denies that he

spoke "with any employee in a combative, argumentative or confrontational tone" or "tr[ied] to

coerce any employee into giving specific answers to the Company lawyer's questions during any

interview."    Miksiewicz Deel. at      ~   16 (Doc. No. 207-3).      After the staff member's alleged

interjections, this informant stated that he or she was not able to provide truthful answers. The

other two declarants admit that they agreed to be interviewed. Informant No. 2 stated that he or

she remembered feeling as though the attorney wanted him or her to change the time that he or she

clocked in at work. Informant No. 3 stated that a personnel representative interjected at one point

during the interview to state that "nothing really happens" when employees are written up for

arriving late to his or her scheduled start time. Informant No. 3 at~ 62 (Doc. No. 203-3). Finally,

Mr. Kanavins testified that his supervisor told him to report to the plant office without telling him

why he was being called. 10

        The Court is not persuaded that the Secretary's sampling of evidence overcomes the

otherwise overwhelming evidence presented by East Penn. The Secretary asserts that his evidence

demonstrates that hundreds of employees did not volunteer to participate in the declaration-

gathering initiative. Two of the three confidential informants even admitted that they agreed to be


10
         He also states that two other employees "said they got called over to the office to get interviewed
and that was pretty much all they said." Kanavins Dep. at 101 :19-20 (Doc. No. 203-4). In addition to this
statement being inadmissible hearsay, it also does not demonstrate that the two employees were forced to
participate in the declaration-gathering process. Pursuant to East Penn's own evidence, every employee
who volunteered to participate was called to the office in order to conduct the interview. Logically, the
interviews had to happen somewhere, and the office setting is not inherently a flawed location.

                                                    16
      Case 5:18-cv-01194-GEKP Document 225 Filed 06/13/20 Page 17 of 21




 interviewed. 11   Although Mr. Kanavins testified that he did not volunteer to be interviewed, this

 one statement is insufficient to overcome East Penn's· evidence showing that hundreds of

 employees were offered the opportunity to decline to participate and took advantage of that

 opportunity. And although the declarations suggest that there may have been a few instances

where the attorney or personnel representative purportedly interjected (perhaps even in an

animated way) during the interview, this evidence is simply insufficient to justify the exclusion of

hundreds of past and future declarations.

        Regardless, the Secretary insists that East Penn's actions in procuring the declarations were

as misleading and deceptive as the strategies employed by the defendant employer in Longcrier v.

HL-A Co., Inc., 595 F. Supp. 2d 1218 (S.D. Ala. 2008). In that case, the court determined that the

employer improperly procured employee declarations during the pre-certification stage because it

engaged in conduct that could reasonably be expected to mislead and deceive prospective plaintiffs

concerning the nature, purposes, and implications of making and signing a declaration. Id. at 1225.

Ther~, the employer called in employees to individual meetings with defendant's attorneys, told

employees that the purpose of the interview was to conduct a "survey," and failed to inform

employees that executing the declaration "might compromise and waive their rights, and "prevent

them from participating in a class action lawsuit whose existence [the employer defendant]

covertly concealed from them." Id. at 1227-28.

        Unlike in Longcrier, there is strong evidence to support East Penn's proposition that the

employees knowingly and voluntarily participated in the declaration-gathering program.

Moreover, the only evidence presented regarding the scripts demonstrates that East Penn did not

omit or disguise the purpose of the interviews and declaration-gathering initiative. Rather, the


11
        The other confidential informant does not actually state one way or another whether he or she
agreed to participate in the interview and declaration-gathering process.
                                                 17
      Case 5:18-cv-01194-GEKP Document 225 Filed 06/13/20 Page 18 of 21




 scripts clearly communicated that East Penn sought this information to support its defense in this

 litigation. Nor is there any concern that execution of the declaration alone could impact the

employees' rights or otherwise prevent them from participating in the class action. Id. at 1227-28.

Indeed, neither party asserts that the declarations constitute a valid waiver of any employees'

rights. Rather, if the Secretary ultimately prevails in prosecuting this case, there is no reason why

the employees who signed declarations would not recover their share of a monetary damages

award. Because this a Department of Labor enforcement action, rather than a private FLSA

collective action like the one at issue in Longcrier, there is also no concern that East Penn used its

declaration-gathering process as a tool to deter employees from joining a class.

         The Secretary's last primary argument similarly fails.            The Secretary asserts that the

hundreds of declarations that East Penn submitted in support of its summary judgment briefing

themselves demonstrate the coercive nature of East Penn's information-gathering activities. The

Secretary asserts that because many of these declarations state that the declarants believe that they

were sufficiently compensated for their work despite not being paid for the "actual time" spent

clothes changing and showering-as opposed to a "reasonable time"-the declarations are "false

on their face." Pl.'s Mot. for Prot. Or. at 24 (Doc. No. 203) (emphasis in original). 12 The Secretary

reasons that the declarants could not have actually meant what they stated and lacked the requisite

personal knowledge to make these statements because they were not informed as to "what it means

to be 'properly compensated,' what the FLSA requires, or what the Secretary's position in this

case is." Id. The Court construes the Secretary's focus on an apparent lack of personal knowledge

as an argument that East Penn should be sanctioned pursuant to Rule 56(h). Under this rule, a



12
        The Secretary also characterizes these statements as disclaimers that the declarant would be entitled
to back pay. The Court reiterates that neither party asserts that the declarations constitute a valid waiver of
any employees' rights.

                                                      18
      Case 5:18-cv-01194-GEKP Document 225 Filed 06/13/20 Page 19 of 21




court can subject a party to "appropriate sanctions" in the event the court is satisfied that a party

submitted a declaration in "bad faith." FED. R. CIV. P. 56(h). "In the rare instances in which [Rule

56(h)] sanctions have been imposed the conduct has been particularly egregious." See Allegheny

Ludlum Corp. v. Nippon Steel Corp., No. 89-5940, 1991 WL 1776, at *4 (E.D. Pa. Jan. 7, 1991). 13

        The "actual time" I "reasonable time" battle is a key to this case and seasons almost every

of the many skirmishes.          The Court has yet to determine-and will not determirie in this

Memorandum-whether the time at issue should be calculated based on "reasonable" or "actual"

time spent clothes-changing and showering. Nor has the Supreme Court provided a clear answer

as to which calculation method is proper. See Lopez v. Tyson Foods, Inc., 690 F.3d 869, 878 (8th

Cir. 2012). Regardless, the declarations are not deemed coercive simply because they could be

used to support an understanding of the law that is contrary to what the Secretary believes is

applicable. Moreover, East Penn did inform its employees through both the tailgate and interview

scripts that the Secretary brought this suit against East Penn on the basis that the company allegedly

failed to compensate employees for all hours employees spent clothes-changing and showering.

And the declarations contain more than plentiful facts to demonstrate that the declarant employees

had the requisite personal knowledge to make statements about their own employment. See Bender
                             '
v. Norfolk S. Corp., 994 F. Supp. 2d 593, 601 (M.D. Pa. 2014). Thus, to the extent the Secretary

argues that a lack of personal knowledge demonstrates that East Penn submitted these declarations

in bad faith, that argument too fails. 14


13
       Rule 56(h) was formerly known as Rule 56(g). Allegheny Ludlum Corp. v. Nippon Steel Corp.,
No. 89-5940, 1991 WL 1776, at *4 (E.D Pa. Jan. 7, 1991) cites to Rule 56(g).
14
         The Court notes that the Secretary frequently referred to East Penn's declarations as "sham"
declarations during oral argument. In its response, East Penn explained why it believes the "sham affidavit"
doctrine is inapposite here. This doctrine "generally 'refers to the trial courts' practice of disregarding an
offsetting affidavit that is submitted in opposition to a motion for summary judgment when the affidavit
contradicts the affiant's prior deposition testimony.'" In re CitX Corp., Inc., 448 F.3d 672, 679 (3d Cir.

                                                     19
      Case 5:18-cv-01194-GEKP Document 225 Filed 06/13/20 Page 20 of 21




         In sum, the onus is on the Secretary to show that the remedies he seeks are proper. After

taking into consideration all of the evidence presented, the Court concludes that the Secretary

failed to meet his burden. There is simply insufficient evidence for the Court to determine that it

would be appropriate to preclude East Penn from collecting future statements from employees. 15

Because the evidence presented weighs in favor of East Penn, the Court also declines to preclude

East Penn from using these declarations at summary judgment or trial on this basis. Therefore, it

follows that the Secretary's request for notification to employees that the declarations will not be

used is unnecessary. The Court similarly refrains from requiring East Penn to provide a copy of

the signed declaration to every employee. In an abundance of caution, however, the Court will

ensure that East Penn has met the requirements set forth in Federal Rule of Civil Procedure

26(b)(3)(C) for providing statements to deelarants. 16 Accordingly, the Court instructs East Penn

to contact all employees who gave statements and explain to them that they can receive copies of

their statements upon request.




2006) (quoting Baer v. Chase, 392 F.3d 609, 624 (3d Cir. 2004)). This doctrine "is applied sparingly
because of the harsh effect [it] may have on a party's case." Ortiz v. NAC Dynamics, LLC, No. 12-1998,
2013 WL 12388567, at *2 (M.D. FL. Feb. 14, 2013) (quotation marks and citations omitted). Because the
Secretary did not depose any hourly employees, the doctrine is inapplicable in this case. Despite his affinity
for the term "sham" at oral argument, the Secretary failed to respond to East Penn's argument in his reply
and never explained at oral argument why the "sham affidavit" doctrine could plausibly be applicable here.
Thus, to the extent the Secretary's word choice was intended to refer to the sham affidavit doctrine, the
Court notes that this doctrine does not provide a basis to forbid East Penn's use of the declarations.
15
        For good measure, the Court also notes that even if the evidence weighed in favor of limiting East
Penn's communications with its employees, the outright ban in taking additional statements that the
Secretary seeks is in no way "carefully drawn" in a manner "that limits speech as little as possible." Gulf
Oil, 452 U.S. at 102.

16
        In relevant part, Rule 26(b)(3)(C) provides: "Any party or other person may, on request and without
the required showing, obtain the person's own previous statement about the action or its subject matter."
(emphasis added).

                                                     20
    Case 5:18-cv-01194-GEKP Document 225 Filed 06/13/20 Page 21 of 21




                                         CONCLUSION

       For the foregoing reasons, the Court denies the Secretary's Motion for Protective Order.

The Court also denies East Penn's Motion to Strike for the reasons set forth in footnote 2. East

Penn shall communicate to all employees who signed declarations that they can receive copies of

their statements upon the employee's request. An appropriate order follows.




                                                             TATES DISTRICT JUDGE




                                              21
